                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA|                             / 2 0 2019
                                       Richmond Division
                                                                                 clerk,"us
                                                                                                  I'OURT   I
LAVAYE D.TROTTER,                                                                                          1



       Petitioner,

V.                                                                   Civil Action No.3:19CV211

HAROLD CLARKE,

       Respondent.

                                  MEMORANDUM OPINION


       Lavaye D. Trotter, a Virginia state prisoner proceeding pro se, brings this petition pursuant

to 28 U.S.C. § 2254 ("§ 2254 Petition," EOF No. 1) challenging his convictions in the Circuit

Court of the City of Portsmouth, Virginia ("Circuit Court"). Respondent moves to dismiss, infer

alia, on the ground that the one-year statute of limitations governing federal habeas petitions bars

the § 2254 Petition. For the reasons set forth below,the Motion to Dismiss(ECF No. 11) will be

GRANTED.


                                 1. PROCEDURAL HISTORY


       Trotter was convicted in the Circuit Court of burglary, robbery, malicious wounding, and

three counts of use of a firearm in the commission of a felony. {See ECF No. 13-2, at 1.) Trotter

appealed his convictions. (M) On January 20, 2016, the Court of Appeals of Virginia denied

Trotter's petition for appeal. {Id.) Trotter pursued a further appeal to the Supreme Court of

Virginia. (ECF No. 13-3, at 1.) On November 8, 2016, the Supreme Court of Virginia refused

Trotter's petition for appeal. {Id.) Trotter did not file any request for collateral review in the

Virginia courts. (ECF No. 13 3 n.6.)
        On March 13,2019,Trotter filed the instant § 2254 Petition.' In his § 2254 Petition,Trotter

raises the following claims for relief:

        Claim One:     The evidence was insufficient to prove Trotter's guilt beyond a reasonable
                       doubt. (EOF No. I,at5.)

        Claim Two:     Trotter failed to receive the effective assistance ofcounsel because counsel:
                       (a)failed to object to statements fi*om the victim and other witnesses(ECF
                       No. 1-1, at 4-5); and,
                       (b)failed to investigate and subpoena witnesses {id, at 5).

                                          II. ANALYSIS


        A.     Statute of Limitations

        Respondent contends that the federal statute of limitations bars Trotter's claims. Section

101 of the Antiterrorism and Effective Death Penalty Act("AEDPA")amended 28 U.S.C. § 2244

to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus

by a person in custody pursuant to thejudgment ofa state court. Specifically, 28 U.S.C. § 2244(d)
now reads:


        1.     A 1-year period of limitation shall apply to an application for a writ of
               habeas corpus by a person in custody pursuant to the judgment of a State
               court. The limitation period shall run from the latest of-
               (A)     the date on which the judgment became final by the
                       conclusion of direct review or the expiration of the time for
                       seeking such review;
               (B)     the date on which the impediment to filing an application
                       created by State action in violation of the Constitution or
                       laws of the United States is removed, if the applicant was
                       prevented from filing by such State action;
               (C)     the date on which the constitutional right asserted was
                       initially recognized by the Supreme Court, if the right has
                       been newly recognized by the Supreme Court and made
                       retroactively applicable to cases on collateral review; or


'This is the date on which the Trotter swears he deposited his § 2254 Petition into the prison mail
system. (ECF No. 1, at 14). The Court deems Trotter's § 2254 Petition to be filed as of this date.
See Houston v. Lack, 487 U.S. 266, 276 (1988). The Court employs the pagination assigned by
the CM/ECF docketing system to Trotter's submissions. The Court corrects the capitalization,
punctuation, and spelling in the quotations from Trotter's submissions.
               (D)       the date on which the factual predicate ofthe claim or claims
                         presented could have been discovered through the exercise
                       of due diligence.
       2.      The time during which a properly filed application for State post-conviction
               or other collateral review with respect to the pertinentjudgment or claim is
               pending shall not be counted toward any period of limitation under this
               subsection.


28 U.S.C. § 2244(d).

       B.      Commencement and Running of the Statute of Limitations

       Under 28 U.S.C. § 2244(d)(1)(A), Trotter's conviction became final on Monday,February

6, 2017, when the time to file a petition for a writ of certiorari expired. See Hill v. Braxton, 277

F.3d 701,704(4th Cir. 2002)("[T]he one-year limitation period begins running when direct review

ofthe state conviction is completed or when the time for seeking direct review has expired ...

(citing 28 U.S.C. § 2244(d)(1)(A))); Sup. Ct. R. 13(1)(requiring that a petition for certiorari be

filed within ninety days of entry ofjudgment by state court of last resort or of the order denying

discretionary review).

       The limitation period began to run on February 7,2017 and ran for 764 days before Trotter

filed his § 2254 Petition on March 13,2019. Therefore,the § 2254 Petition is barred by the statute

of limitations unless Trotter demonstrates that he is entitled to a belated commencement of the

limitation period or that some equitable exception allows him to avoid the limitation period.

Neither Trotter nor the record suggests any plausible basis for equitable tolling^ or a belated
commencement of the limitation period under 28 U.S.C. § 2244(d)(l)(B)-(D). Accordingly, the

statute of limitations bars the § 2254 Petition.




^ The Supreme Court has "made clear that a 'petitioner' is 'entitled to equitable tolling' only if he
shows '(l)that he has been pursuing his rights diligently, and (2)that some extraordinary
circumstance stood in his way' and prevented timely filing." Holland v. Florida, 560 U.S. 631,
649(2010)(quoting Pace v. DiGuglielmo, 544 U.S. 408,418 (2005)).
                                       III. CONCLUSION

        For the foregoing reasons, Respondent's Motion to Dismiss (ECF No. 11) will be

GRANTED. Victoria Johnson's Motion to Withdraw as an Attorney (ECF No. 10) will be

GRANTED. Trotter's § 2254 Petition (ECF No. 1) will be DENIED. The action will be

DISMISSED. A certificate ofappealability will be DENIED.^

        An appropriate Final Order shall issue.



                                                                               /s/
                                                             Roderick C. Young
Date: November 2.Q, 2019                                     United States Magistrate Judje
Richmond, Virginia




^ An appeal may not be taken from the final order in a § 2254 proceeding unless a judge issues.a
certificate of appealability ("COA"). 28 U.S.C. § 2253(c)(1)(A). A CCA will not issue unless a
prisoner makes "a substantial showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether
(or,for that matter, agree that)the petition should have been resolved in a different manner or that
the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.
McDaniel,529 U.S.473,484(2000)(quoting Barefoot v. Estelle,463 U.S.880,893 & n.4(1983)).
Trotter fails to meet this standard.
